KIMBERLY M. DONALDSON-SMITH
KDS@CHIMICLES.COM



                        MEMO ENDORSED
                                                                              December 31, 2019

VIA E-MAIL                                                                      USDC SDNY
                                                                                DOCUMENT
The Honorable Valerie E. Caproni                                                ELECTRONICALLY FILED
United States District Court Judge                                              DOC #:
United States Courthouse                                                        DATE FILED: 1/2/2020
500 Pearl Street
New York, NY 10007

        Re:       Milliken v. American Realty Capital Hospitality Advisors, LLC et al., No.
                  18-CV-1757 (VEC)

Dear Judge Caproni:
       I write on behalf of all parties and the Special Litigation Committee (“SLC”) to inform the
Court that a settlement in principle has been reached that resolves all claims asserted in this Action
as between and among Plaintiff Milliken, Hospitality Investors Trust, Inc. (the “Company”), the
AR Defendants1, and the Individual Defendants.2 The settlement in principle was reached with the
able assistance of Lawrence Pollack, JAMS mediator, provided during the parties’ in-person
mediation session and subsequent numerous telephonic conferences and written communications.
As was already reported to the Court and set forth in the SLC Report, a settlement in principle was
separately, previously reached with Defendant Jonathan P. Mehlman, the Company’s chief
executive officer.

        In light of this development, the parties and SLC propose the following:

        (1) The SLC will withdraw, without prejudice, its Partial Motion to Dismiss (Dkt. #120),
            which would then moot the deadlines set forth in the Court’s December 26, 2019 Order
            (Dkt. #122).

        (2) A Motion for Preliminary Approval, including the Stipulations of Settlement and
            attendant settlement papers, will be filed by January 31, 2020.

       Therefore, the parties respectfully request that the Court vacate the deadlines set forth in its
December 26, 2019 Order (Dkt. # 122), so that the parties may concentrate on documenting the
proposed settlement. The SLC’s counsel joins in that request.

1
  The AR Defendants are: Nicholas S. Schorsch, William M. Kahane, Peter M. Budko, Edward M. Weil, Brian S.
Block, AR Capital, LLC, American Realty Capital Hospitality Advisors LLC, American Realty Capital Hospitality
Properties LLC, American Realty Capital Hospitality Grace Portfolio LLC, and AR Global Investments LLC.
2
  The Individual Defendants are: current or former Directors Stanley R. Perla, Abby M. Wenzel, and Robert H. Burns;
and the Company’s former chief financial officer Edward T. Hoganson.

HAVERFORD, PA                                WWW.CHIMICLES.COM                                 WILMINGTON, DE
The Honorable Valerie E. Caproni
December 31, 2019
Page 2



       The parties can be available at the Court’s convenience to discuss the foregoing.

                                                    Respectfully submitted,




                                                    Kimberly M. Donaldson-Smith


cc:    All Counsel of Record (via ECF)
       Scott Sherman (via Email)

                           Application GRANTED. The motion to dismiss (Dkt. 120) is DENIED without
                           prejudice as withdrawn. The deadlines set in this Court's December 26, 2019,
                           Order (Dkt. 122) are VACATED. The motion for preliminary approval of
                           settlement is due no later than January 31, 2020.

                           The Clerk of Court is respectfully directed to close the open motion on Dkt. 120.
                           SO ORDERED.



                                                        1/2/2020
                           HON. VALERIE CAPRONI
                           UNITED STATES DISTRICT JUDGE




HAVERFORD, PA                          WWW.CHIMICLES.COM                           WILMINGTON, DE
